Citation Nr: 9915215
Decision Date: 05/28/99	Archive Date: 08/06/99

DOCKET NO. 98-03 827               DATE MAY 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel 

INTRODUCTION 

The veteran had active service from July 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board)
from a February 1997 rating determination of a Department of
Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

There is no competent evidence of a nexus between bilateral carpal
tunnel syndrome and service, including the service-connected
diabetes mellitus.

CONCLUSION OF LAW

The claim of service connection for carpal tunnel syndrome is not
well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records show that he received a diagnosis of
diabetes mellitus in May 1971. Subsequently, he received a medical
discharge because of diabetes mellitus. The service medical records
are negative for any complaints, findings, or treatment of carpal
tunnel syndrome.

Private medical records dated from November 1987 to June 1990 show
diagnoses of flexor stenosing tenosynovitis of the left index
finger and left thumb. The records also show that the veteran
underwent trigger releases of the left index finger and left thumb.

VA treatment records dated from November 1993 to May 1995 show
diagnoses of bilateral carpal tunnel syndrome as well as diabetic
neuropathy. VA treatment

- 2 -

records dated from June 1995 to August 1996 show treatment for
carpal tunnel syndrome, and also report a trigger release of the
left third, fourth, and fifth fingers.

The veteran was accorded a VA diabetes examination in October 1996.
It was noted that he had documented diagnoses of diabetic
retinopathy and bilateral carpal tunnel syndrome. The examiner
noted that he could not be sure the veteran's carpal tunnel
syndrome was due to his diabetes. The veteran's extremities were
normal except for neuropathy. The diagnosis was bilateral carpal
tunnel syndrome, etiology unknown.

The veteran was also accorded a VA joints examination in October
1996. At that time, he complained of numbness and pain in his hands
that traveled up his arms and into his shoulders. The examiner
noted that the veteran had two separate problems. First, diabetic
neuropathy and second, carpal tunnel syndrome, bilaterally. The
examiner opined that there was no relationship between carpal
tunnel syndrome and diabetes. He commented that the veteran's
diabetic neuritis and carpal tunnel syndrome added to his
difficulties, but there was no causative relationship between these
conditions.

VA outpatient treatment records dated from April to May 1997 show
that the veteran underwent a right carpal tunnel release.

Pertinent Law and Regulation

The threshold question that must be resolved is whether the
appellant has presented evidence that her claim of service
connection for carpal tunnel syndrome is well grounded. See 38
U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990). A well-grounded claim is a plausible claim that is
meritorious on its own or capable of substantiation. See Murphy, 1
Vet. App. at 81. An allegation that the cause of death is service-
connected is not sufficient; the appellant must submit evidence in
support of the claim that would "justify a belief by a fair and
impartial individual that the claim is plausible." 38 U.S.C.A.
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992).

- 3 -

In order for a claim to be well grounded, there must be competent
evidence of a disability (a medical diagnosis); of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence); and of a nexus between the inservice disease or injury
and the disability (medical evidence). Caluza v. Brown, 7 Vet. App.
498 (1995).

Where the determinant issue involves a question of medical
causation or medical diagnosis, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Lay assertions of medical
causation cannot constitute evidence sufficient to render a claim
well grounded under 38 U.S.C.A. 5107(a). Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991). Regulations also provide that service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998). For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." Continuity of symptomatology is required where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may be legitimately
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b) (1998).

A disability that is proximately due to or the result of a service-
connected disease or injury shall be service-connected. 38 C.F.R.
3.310(a). The United States Court of Veterans Appeals (Court) has
also held that secondary service connection is warranted for a
disability when that disability is aggravated by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

- 4 - 

A secondary service connection claim is well grounded only if there
is medical evidence to connect the asserted secondary condition to
the service-connected disability. Jones v. West, No. 96-1253 (May
11, 1999); Velez v. West, 10 Vet. App. 432 (1997); see Locher v.
Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7
Vet. App. 513, 516-17 (1995), for the proposition that lay evidence
linking a fall to a service-connected weakened leg sufficed on that
point as long as there was "medical evidence connecting a currently
diagnosed back disability to the fall"); Jones (Wayne) v. Brown, 7
Vet. App. 134, 136-37 (1994) (lay testimony that one condition was
caused by a service-connected condition was insufficient to well
ground a claim).

Where claims are not well grounded, the VA does not have a
statutory duty to assist the claimant in developing facts pertinent
to the claim pursuant to 38 U.S.C.A. 5107(a). Epps v. Gober, 126
F.3d 1464 (Fed. Cir. 1997).

Analysis

While there is competent evidence of current carpal tunnel
syndrome, for the claim to be well grounded, there must be
competent evidence linking the current diagnosis to service or a
service connected disability.

The veteran contends that his carpal tunnel syndrome is related to
the service connected diabetes. However, as a lay person he is not
competent to render opinions as to questions of causation. Espiritu
v. Derwinski, 2 Vet. App. 492 (1992). He has asserted that medical
treatises would show that his carpal tunnel syndrome is related to
diabetes. He has, however, submitted no such evidence. In short, he
has supplied no competent evidence that his carpal tunnel syndrome
is related to the service-connected diabetes.

The only competent medical evidence of record addressing the
possible link between the veteran's carpal tunnel syndrome and his
service-connected diabetes, is unequivocally against such a
connection. The 1996 VA examiner found that there was no causative
relationship between carpal tunnel syndrome and diabetes. The

- 5 -

veteran has challenged the accuracy of this opinion. However, in
this case, the initial burden is upon the veteran to submit
competent evidence that the claimed carpal tunnel syndrome is
related to the service connected diabetes.

In his May 1999, informal hearing presentation, the veteran's
representative argues that the October 1996 diabetes examiner
opined that the veteran's peripheral neuropathy caused carpal
tunnel syndrome. A careful review of the 1996 diabetes examination
report reveals that the examiner reported that he could not be sure
that carpal tunnel syndrome was due to diabetes. Moreover, he
reported that he could not determine the etiology of the carpal
tunnel syndrome.

The representative also argues that the October 1996 joint examiner
offered an opinion without the benefit of review of the veteran's
claim folder, therefore his opinion is not a fully informed one.
This argument is not relevant to the outcome of the instant case.
Inasmuch as the veteran has not submitted evidence of a well-
grounded claim, VA has not obligation to afford him an examination.

The representative has also asserted that VA has a duty to assist
the appellant with the development of his claim under the
provisions of VA's manual, M21-1, regardless of whether the claim
is well grounded. The representative argues that a decision of the
Court rejecting this argument was wrongly decided. See Meyer v.
Brown, 9 Vet. App. 425, 436 (1996). The Board notes, however, that
the Courts reasoning was upheld by the Federal Circuit Court of
Appeals in Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997)
(holding that there is no duty to assist in the absence of a well-
grounded claim). With respect to this contention, the Board notes
that is required to follow the precedent opinions of the Court, 38
U.S.C.A. 7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14
(1991). Subsequent to the revisions to the M21-1 manual, in Meyer
v. Brown, 9 Vet. App. 425 (1996), the Court held that the Board is
not required to remand a claim for additional development, in
accordance with 3 8 C.F.R. 19.9, prior to determining that a claim
is not well grounded. In Epps v. Gober, 126 F.3d 1464 (Fed. Cir
1997), cert, denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998),
the Federal Circuit upheld the Court's interpretation of 38
U.S.C.A. 5107(a) and held that VA has no duty to

6 -

assist the claimant in the absence of a well-grounded claim. The
Board is not bound by an administrative issuance that is in
conflict with binding judicial decisions, and the Court's holdings
on the issue of VA's duty to assist in connection with well-
grounded claim determinations are quite clear. Bernard v. Brown, 4
Vet. App. 384 (1993).

The representative has specifically requested that the Board obtain
an independent medical opinion (IME). 38 C.F.R. 3.328 (c) (1998).
However, inasmuch as the claim is not well grounded, VA has no duty
to seek such an opinion. In fact, the Court has cautioned VA
against affording such assistance where the claim is not well
grounded. Grivois v. Brown, 6 Vet. App. 136 (1994).

Inasmuch as there is no competent evidence linking the veteran's
carpal tunnel syndrome to his service-connected diabetes, or to a
disease or disability in service, his claim is not well grounded
and must be denied.

ORDER

Service connection for carpal tunnel syndrome is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

7 -

